218 S.W.3d 500 (2007)
Robert BURNS, Sr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65487.
Missouri Court of Appeals, Western District.
January 23, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 27, 2007.
Application for Transfer Denied May 1, 2007.
Elizabeth Unger Carlyle, Columbus, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Jayne T. Woods, Office of Attorney General, Jefferson City, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.
Prior report: 79 S.W.3d 911.

ORDER
Robert Burns, Sr., appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).